DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 40, filed 18 July 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 20 and 36 recite “one or more physical markers”, which could be confusing with the already cited “one or more physical markers” in their independent claims 1 and 28.  Claims 20 and 36 also recite “the identified positions”, which claims 1 and 28 already recites “identified positions” as well as claims 20 and 36.  Thus claims 20 and 36 are rejected under 35 U.S.C. 112(b) for being indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 – 11, 16 – 19, 28, 33 – 35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0035156) in view of Thomas (US 10,687,901) and Tanji (US 2016/0143699).  
Regarding independent claim 1, Wei teaches method comprising: 
obtaining [,] a virtual model of a portion of an anatomy of a patient (paragraph 28: virtual anatomical model of a patient) obtained from a virtual surgical plan (paragraph 24: from the segmented anatomies, such as images of CT or MRI, a surgical planning model may be converted to a mixed-reality format) for an orthopedic joint repair surgical procedure to attach a prosthetic to the anatomy (intended use);  
identifying, by a head-mounted visualization device (paragraph 17: mixed reality device), positions of one or more physical markers attached to the anatomy of the patient (paragraph 28: multiple fiducial marks may be placed on the patient body); 
identifying, by the one or more processors (paragraph 20: processor), positions of one or more virtual markers on the anatomy of the patient (paragraph 28: multiple virtual spheres may be generated at known positions in the viewer's coordinate system), wherein identifying a position of a particular virtual marker the one or more virtual markers comprises: 
receiving user input to virtually position the particular virtual marker on a surface of the virtual model of an observed portion of the anatomy within a corresponding region of interest on a surface of a portion of the anatomy (paragraph 28: the user may move the virtual spheres to the same locations as true fiducial marks or anatomic landmarks on patient body) in direct line of sight of a wearer of the head-mounted visualization device (paragraph 28: the positions of the spheres in the world coordinate system may be then recorded); and 
determining the position of the particular virtual marker based on the received user input (paragraph 28: the user may move the virtual spheres to the same locations as true fiducial marks or anatomic landmarks on patient body); and 
registering, by the one or more processors and based on the identified positions of the one or more physical markers and the identified positions of the one or more virtual markers, the virtual model of the portion of the anatomy with a corresponding observed portion of the anatomy (paragraph 28: then the coordinates of the spheres on the surface may be used to register the same surface in the virtual model to compute the transformation between the virtual model and the real patient).  
Wei does not expressly disclose one or more processors of a head-mounted visualization device and based on data obtained by one or more sensors of the head-mounted visualization device, however Wei does disclose a camera (paragraph 29).  Thomas discloses augmented reality device 10 includes processor 30 and orientation sensors 20 (column 6, lines 15 – 45).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to incorporate the processor and orientation sensors in the mixed reality device.  One would be motivated to do so because this would help reduce lag having all the processing of the input data and displaying of the mixed reality.  
Wei does not expressly disclose an orthopedic joint repair surgical procedure to attach a prosthetic to the anatomy (even though this is intended use), however Wei does disclose vessel bifurcations (for open surgery) (paragraph 28).  Tanji discloses artificial joint replacement surgery (paragraph 174).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to incorporate an alignment of virtual markers with real-world markers on a patient’s bones/joint/orthopedic surgery.  One would be motivated to do so because this would help guide doctors in orthopedic surgeries.  

Regarding dependent claim 2, Wei teaches wherein registering the virtual model comprises initially registering the virtual model (paragraph 28: then the coordinates of the spheres on the surface may be used to register the same surface in the virtual model to compute the transformation between the virtual model and the real patient).

Regarding dependent claim 5, Wei teaches wherein registering the virtual model of the portion of the anatomy with the corresponding observed portion of the anatomy comprises: generating, based on an alignment between the virtual model of the portion of the anatomy with a corresponding observed portion of the anatomy, a transformation matrix between the virtual model of the portion of the anatomy and the corresponding observed portion of the anatomy, wherein the transformation matrix provides a coordinate system for translating virtual guides indicated by the virtual surgical plan to the observed portion of the anatomy (paragraph 28: these coordinates of and the correspondence between the virtual fiducial marks and the virtual spheres may be used to compute a rigid transformation between the model coordinate system and the patient coordinate system, and the virtual model may then be moved to align with the real patient based on the computed transformation).  

Regarding dependent claim 6, Wei teaches determining the alignment by at least: and adjusting an orientation of the virtual model so that a virtual surface normal vector associated with the virtual marker is aligned with a real surface normal vector associated with the corresponding region of interest (paragraph 18: the mixed reality-to-patient registration unit 113 may be configured to register the mixed reality environment with the real patient, including scale, size, position, and/or orientation).

Regarding dependent claim 7, Wei teaches wherein registering the virtual model comprises: 
performing an initialization procedure (paragraph 28: the virtual model may then be moved to align with the real patient based on the computed transformation at step 320); and 
performing an optimization procedure (paragraph 28: then the coordinates of the spheres on the surface may be used to register the same surface in the virtual model to compute the transformation between the virtual model and the real patient).

Regarding dependent claim 8, Wei teaches wherein performing the initialization procedure comprises determining the alignment (paragraph 28: the virtual model may then be moved to align with the real patient based on the computed transformation at step 320), and wherein performing the optimization procedure comprises generating the transformation matrix (paragraph 28: then the coordinates of the spheres on the surface may be used to register the same surface in the virtual model to compute the transformation between the virtual model and the real patient).

Regarding dependent claim 9, Wei teaches wherein the region of interest is an anatomical landmark of the portion of the anatomy (paragraph 28: anatomic landmarks may be used, such as vessel bifurcations and anatomic organs).  Wei does not expressly disclose wherein the anatomical landmark is a center region of the glenoid or a center region of the humeral head.  Tanji disclose anatomical landmark such as humerus and ulna and elbow can be used (paragraph 175).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to achieve a predictable result by replacing the anatomical landmark disclosed in Wei by trying different anatomical landmarks, such as humerus, ulna, and elbow, for open surgery and the result would have been predictable.  

Regarding dependent claim 10, Wei teaches wherein receiving the user input comprises one or more of: 
receiving motion data from one or more sensors of the visualization device (paragraph 28: multiple virtual spheres may be generated at known positions in the viewer's coordinate system); receiving audio data indicating one or more voice commands; and receiving data indicating the performance of one or more hand gestures.

Regarding dependent claim 11, Wei teaches displaying, via a visualization device and overlaid on the portion of the anatomy viewable via the visualization device, the virtual model of the portion of the anatomy (paragraphs 26: the planned surgery (e.g. resection surface, needle path, ablation zone, trans-vascular path, etc.), may be displayed on the real patient in the aligned mixed reality environment, with the corresponding quantitative information and warning messages which are desirable by surgeons).

Regarding dependent claim 16, Wei teaches wherein the physical markers comprise one or more passive physical markers (paragraph 29: fiducial marks are magnetic sensors).

Regarding dependent claim 17, Wei teaches wherein at least one of the passive physical markers comprises a sticker (paragraph 28: fiducial marks stick to the patient body).

Regarding dependent claim 18, Wei teaches a wherein the physical markers comprise one or more active physical markers, however Wei does disclose the marker body encapsulates a magnet (paragraph 29: fiducial marks are magnetic sensors).  

Regarding dependent claim 19, Wei teaches wherein at least one of the active physical markers comprises an electromagnetic marker (paragraph 29: fiducial marks are magnetic sensors).  

Regarding claims 28, 33 – 35, and 40, claims 28, 33 – 35, and 40 are similar in scope as to claims 1, 16, 18, and 19, thus the rejections for claims 1, 16, 18, and 19 hereinabove are applicable to claims 28, 33 – 35, and 40.  Wei teaches mixed reality system (paragraph 20: system 100) comprising: a memory (paragraph 20: memory) that stores at least a portion of a virtual surgical plan (paragraph 24: from the segmented anatomies, such as images of CT or MRI, a surgical planning model may be converted to a mixed-reality format); one or more physical markers (paragraph 28: multiple fiducial marks may be placed on the patient body); and one or more processors (paragraph 20: processor).  Wei does not expressly disclose for an orthopedic joint repair surgical procedure to attach a prosthetic to an anatomy of a patient (even though this is intended use), however Wei does disclose vessel bifurcations (for open surgery) (paragraph 28).  Tanji discloses artificial joint replacement surgery (paragraph 174).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to incorporate an alignment of virtual markers with real-world markers on a patient’s bones/joint/orthopedic surgery.  One would be motivated to do so because this would help guide doctors in orthopedic surgeries.  Wei teaches computer-readable storage medium storing instructions that, when executed, cause one or more processors of a mixed reality system (Claim 17).  

Claims 3, 4, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0035156) in view of Thomas (US 10,687,901) and Tanji (US 2016/0143699) and Dalal et al. (US 2015/0123769).
Regarding dependent claim 3, Wei does not expressly disclose wherein registering the virtual model comprises re-registering the virtual model.  Dalal discloses the spatial synchronization module 336 can also initiate or trigger the user to perform a new registration procedure to re-establish the lost reference frame to the dependent tracking systems (paragraph 56).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to re-register when a reference is lost or obsolete.  One would be motivated to do so because this would help keep the integrity of the registration the most accurate as possible especially after a patient have moved.  

Regarding dependent claim 4, Wei does not expressly disclose a wherein re-registering the virtual model comprises: responsive to determining that registration of the virtual model has been lost, re-registering the virtual model based on the identified positions.  Dalal discloses the spatial synchronization module 336 can also initiate or trigger the user to perform a new registration procedure to re-establish the lost reference frame to the dependent tracking systems (paragraph 56).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to re-register when a reference is lost or obsolete.  One would be motivated to do so because this would help keep the integrity of the registration the most accurate as possible especially after a patient have moved.  

Regarding claim 29, claim 29 are similar in scope as to claims 3 and 4, thus the rejections for claims 3 and 4 hereinabove are applicable to claim 29.

Claims 12, 20, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0035156) in view of Thomas (US 10,687,901) and Tanji (US 2016/0143699) and Ryan et al. (US 2018/0049622).  
Regarding dependent claim 12, Wei does not expressly disclose a displaying, via the visualization device and overlaid on the portion of the anatomy, a virtual guide that guides at least one of preparation of the anatomy for attachment of the prosthetic or attachment of the prosthetic to the anatomy, wherein a position of the virtual guide is determined based on the registration.  Ryan discloses a virtual hip alignment guide 2710 and a virtual pelvis alignment guide 2712 for virtual surgical guide for hip replacement procedure (112).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to utilize a virtual guide for an artificial joint replacement procedure.  One would be motivated to do so because this would help prevent positional and angular misalignment. 

Regarding dependent claim 20, Wei does not expressly disclose obtaining, a virtual model of an instrument; identifying, based on data obtained by the one or more sensors, positions of one or more physical markers positioned relative to the instrument; and registering, based on the identified positions, the virtual model of the instrument with a corresponding observed portion of the instrument.  Ryan discloses stereoscopic virtual images of desired features of a surgical tool (paragraph 8), wherein the machine-readable number code 2902 pattern can be imaged by the camera(s) 3904 of the AR headset 3600 and used alone to determine pose and position of the medical instrument using machine vision algorithms (paragraph 155), and  system can then take actions appropriate such as tracking the position and orientation of instruments relative to the patient and other instruments being used in surgery or enter a mode relevant to use of that instrument, by using SLAM or similar machine vision algorithms can capture topography of items in the scene and compare to the database on instruments and equipment (paragraph 158).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to track the physical position, orientation, and shape of a real-world surgical instrument to create a virtual representation of the real-world surgical instrument to display alongside of the virtual anatomy of the patient.  One would be motivated to do so because this would assist the surgeon on correctly performing the operation by looking at the virtual model of the real-world instrument relative to the virtual anatomy of the patient.  

Regarding claim 36, claim 36 are similar in scope as to claim 20, thus the rejections for claim 20 hereinabove are applicable to claim 36.  

Claims 13 – 15 and 30 – 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0035156) in view of Thomas (US 10,687,901) and Tanji (US 2016/0143699) and Tuma (US 2010/0312247).  
Regarding dependent claim 13, Wei does not expressly disclose a outputting an indication that the physical markers may be removed.  Tuma discloses if the guide marker device 23 has not been removed from the movement region, an indication is made to a user in a step S9 that the guide marker device 23 is situated within the movement region (paragraph 59).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to give an indication of a removal of a marker.  One would be motivated to do so because this would help prevent errors in registration and surgical procedure.  

Regarding dependent claim 14, the combination of Wei’s and Tuma’s systems teaches wherein outputting the indication that the physical markers may be removed comprises: outputting the indication in response to determining that registration can be maintained without the physical markers remaining present (Tuma, paragraph 59: if the guide marker device 23 has not been removed from the movement region, an indication is made to a user in a step S9 that the guide marker device 23 is situated within the movement region).

Regarding dependent claim 15, the combination of Wei’s and Tuma’s systems teaches wherein outputting the indication that the physical markers may be removed comprises: outputting the indication in response to determining that registration is no longer needed (Tuma, paragraph 59: if the guide marker device 23 has not been removed from the movement region, an indication is made to a user in a step S9 that the guide marker device 23 is situated within the movement region).

Regarding claims 30 - 32, claims 30 - 32 are similar in scope as to claims 13 - 15, thus the rejections for claims 13 - 15 hereinabove are applicable to claims 30 - 32.  

Claims 21 – 23 and 37 – 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0035156) in view of Thomas (US 10,687,901) and Tanji (US 2016/0143699) and Buisseret et al. (US 2013/0336553).  
Regarding dependent claim 21, Wei does not expressly disclose a determining a confidence of the registration of the virtual model.  Buisseret discloses when segmentation operations place contours in a statistically unlikely area, for example, in a region having a confidence level below a threshold, the computer system 10 can alter the boundary, cause the boundary to be recalculated using different parameters, or recalculate the registration of the imaging data 20 with the template 32 (paragraph 60).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system register points within a confidence threshold.  One would be motivated to do so because this would help improve the accuracy of representing anatomical features in a virtual model.  

Regarding dependent claim 22, Wei does not expressly disclose a wherein determining the confidence of the registration comprises: determining a confidence distance that represents a maximum distance between a point on the virtual model and a corresponding point on the observed portion of the anatomy.  Buisseret discloses when segmentation operations place contours in a statistically unlikely area, for example, in a region having a confidence level below a threshold, the computer system 10 can alter the boundary, cause the boundary to be recalculated using different parameters, or recalculate the registration of the imaging data 20 with the template 32 (paragraph 60).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to recalculate the registration when the confidence level is below a threshold.  One would be motivated to do so because this would help improve the accuracy of representing anatomical features in a virtual model.  

Regarding dependent claim 23, Wei does not expressly disclose a determining that registration of the virtual model has been lost in response to determining that the confidence distance is greater than a threshold confidence distance; and responsive to determining that registration of the virtual model has been lost, re- registering the virtual model.  Buisseret discloses when segmentation operations place contours in a statistically unlikely area, for example, in a region having a confidence level below a threshold, the computer system 10 can alter the boundary, cause the boundary to be recalculated using different parameters, or recalculate the registration of the imaging data 20 with the template 32 (paragraph 60).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to recalculate the registration when the confidence level is below a threshold.  One would be motivated to do so because this would help improve the accuracy of representing anatomical features in a virtual model.  

Regarding claim 37 - 39, claim 37 - 39 are similar in scope as to claim 21 - 23, thus the rejections for claim 21 - 23 hereinabove are applicable to claim 37 - 39.  

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0035156) in view of Thomas (US 10,687,901) and Tanji (US 2016/0143699) and Buisseret et al. (US 2013/0336553) and Burnside et al. (US 8,478,382).  
Regarding dependent claim 24, Wei does not expressly disclose a wherein the threshold confidence distance is the same for all work steps of the orthopedic joint repair surgical procedure.  Burnside discloses first confidence level threshold for matching a first part of location marker and a second confidence level threshold for matching a second part of a location marker (Claim 16).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to utilize different confidence level threshold for different locations of different markers.  One would be motivated to do so because this would provide relative accuracy of the virtual model that needs more accuracy at certain locations.  

Regarding dependent claim 25, the combination of Wei’s and Burnside’s systems teaches selecting a first threshold confidence distance for a first work step of the orthopedic joint repair surgical procedure; and selecting a second threshold confidence distance for a second work step of the orthopedic joint repair surgical procedure (Burnside, Claim 16: first confidence level threshold for matching a first part of location marker and a second confidence level threshold for matching a second part of a location marker).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2019/0035156) in view of Thomas (US 10,687,901) and Tanji (US 2016/0143699) and Buisseret et al. (US 2013/0336553) and Kumar et al. (US 2021/0353383).  
Regarding dependent claim 26, Wei does not expressly disclose a outputting a representation of the confidence of the registration.  Kumar discloses the aggregate risk score and/or confidence level may be displayed on a display to the user (paragraph 85).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Wei's system to display a confidence level with the virtual image.  One would be motivated to do so because this would notify a user how accurate the virtual representation of the anatomical feature.  

Regarding dependent claim 27, the combination of Wei’s and Kuma’s systems teaches wherein outputting the representation of the confidence comprises one or more of: displaying a numerical value of the confidence distance; and displaying a graphical representation of the confidence distance (Kumar, paragraph 85: the aggregate risk score and/or confidence level may be displayed on a display to the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612